April 21, 1915. The opinion of the Court was delivered by
This was an action for actual and punitive damages brought by the plaintiff against the defendant for the alleged wrongful, wanton, reckless and negligent killing of the plaintiff's intestate, Tillman Ritter, by the defendant while attempting to cross Atlantic Coast Line Railroad on the public road near the city of Orangeburg on March 15, 1910. The defendants' answer denied the material allegations of the complaint, and set up as an affirmative defense contributory negligence and gross contributory negligence and wilfulness under the statute. The cause was tried before Judge Sease and a jury and resulted in a verdict in favor of the plaintiff for $1,000 actual and $2,000 punitive damages. After entry of judgment defendants appeal. Before case was submitted to the jury the defendants moved the Court for a direction of verdict in favor of defendants which was refused, and after verdict was rendered defendants moved to set aside the verdict of $2,000 for punitive damages as there was no evidence to sustain this finding, which motion was refused.
The defendants' exceptions raise the question that the uncontradicted evidence shows as a matter of law that the plaintiff's intestate's death was due to his own contributory negligence and that there was no evidence tending to show *Page 10 
wantonness, or wilfulness on the part of defendants' agents or servants as the proximate cause of plaintiff's intestate's death. The evidence of plaintiff's witnesses, Williamson and Kemmerlin, afforded some evidence to carry the case to the jury, and while there was testimony to contradict or explain, from other witnesses in the case introduced by the defendants, there was more than one reasonable inference that could be drawn from it, and that was enough to submit it to the jury for their determination.
Lawson v. Ry. Co., 91 S.C. 218, 74 S.E. 473. In addition to this the jury found by their verdict there was wilfulness and wantonness on the part of railroad company, and contributory negligence is no defense to wilfulness and wantonness. As to question of wantonness and wilfulness and the verdict for punitive damages, was there any evidence to support jury's finding on this branch of the case? The evidence of the engineer in charge of defendant's train and of Johnson, the fireman on the engine at that time, shows that the fireman did not keep a lookout on the side he was on as it was his duty to do, and the deceased came from the side on which it was the fireman's duty to keep a lookout, but that the fireman was shoveling coal for about 900 yards before they reached, and as they approached the crossing, and kept no lookout. Whether the bell was rung or whistle sounded as law requires at a public crossing was in dispute as is usual in such cases as this, and was for the jury to determine. There was ample evidence in the case for the jury to determine whether there was a failure on the part of defendants to keep a lookout for travelers at the public crossing and give the statutory signals by ringing bell or sounding whistle as the train approached the crossing as required by the statute, and if there was a failure to do so then it was left to the jury to determine whether this was wilful and wanton. His Honor committed no error of law as complained of and ruling is sustained by Woodward v. Ry. Co., 90 S.C. 266, *Page 11 73 S.E. 79; Sanders v. C.  W.C. Ry. Co., 93 S.C. 551,77 S.E. 709; Kirkland v. Ry. and Elec. Corporation, 97 S.C. 72,81 S.E. 306; Folk v. Ry., 99 S.C. 277, 83 S.E. 452.
The exceptions are overruled. Judgment affirmed.